DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] foreign priority under 35 USC 119b to CN 201910769588.X, filed on 08/20/2019. 
Applicant’s foreign priority document was filed with the office on 05/12/2020. 
Information Disclosure Statement
Applicant filed NO information disclosure statement at initial time filing for patent. 
Drawings
Applicant’s drawings filed on 01/09/2020 have been inspected and is in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed 01/09/2020 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: 
As per claim 7. A block sequencing system based on a tree-graph structure, comprises:

a tree-graph structure building module “for linking all blocks into a tree-graph structure according to a reference relationship;”
a pivot chain selection module “for selecting one pivot chain from the tree-graph structure, and taking all blocks in the pivot chain as pivot blocks;”
a block division module “for dividing all blocks into a plurality of Epochs according to time sequence arrangement of the pivot blocks;”
a set sequence obtaining module “for sorting, in time sequence, blocks in the Epoch to obtain a set sequence of the Epoch;” and
a global sequence obtaining module “for obtaining a global sequence of all blocks of the tree- graph structure according to all set sequences.”

As per claim 11. The block sequencing system based on the tree-graph structure according to Claim 7, wherein, the set sequence obtaining module comprises:
	a topological sequence obtaining submodule “for obtaining the set sequence of the Epoch according to a topological sequence of all blocks in the Epoch.”

As per claim 12. The block sequencing system based on the tree-graph structure according to Claim 11, wherein, the set sequence obtaining module further comprises:
a hash value sorting submodule “for sorting, when the topological sequences of a plurality of blocks in the Epoch are juxtaposed, hash values of the blocks of which the topological sequences are juxtaposed, to determine a set sequence of the blocks of which the topological sequences are juxtaposed in the Epoch.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  ****Take notice of the indefiniteness rejection below for details.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appropriate action required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 7 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to where in the specification as filed the required/specific hardware or structure embodiments that the following modules are to embody: tree-graph structure building module, pivot chain selection module, block division module, set sequence obtaining module, global sequence obtaining module, topological sequence obtaining submodule, and hash value sorting submodule.
	Appropriate action required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim[s] 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 13 does/do not fall within at least one of the four categories of patent eligible subject matter because applicant intends for the recited “readable storage medium,” or “computer readable storage medium,” hereinafter RSM or CRSM, to embody signals or carrier waves. In the specification as filed, at paragraph: 0050, applicant has not limited the RSM to hardware embodiments only as required by the statute here under. While the specification does recite that the RSM can embody hardware elements, but doesn’t have to, applicant has listed the hardware embodiments as examples only. Applicant has not positively limited the RSM Embodiments of the present invention are not limited to any particular combination of hardware and software,” this part of the specification explicitly states that the RSM isn’t limited to just hardware embodiments. Therefore, one of ordinary skilled in the art would know that the RSM can also embody signal per se, or carrier wave, which, clearly, isn’t one of the statutory categories under the meaning of the statute hereunder. 
Appropriate action required. 
*****The examiner suggests the following to overcome the above non – statutory rejection by considering one of the following: 1. Non – transitory readable storage medium, and 2. Readable storage device. 

Claim[s] 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion without significantly more. 
The claim(s) 1, 7, 13, recites the mental processes. 
For example, claim 1 recites:
1. A block sequencing method based on a tree-graph structure, comprises:

linking all blocks into a tree-graph structure according to reference relationships; [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

dividing, according to a time sequence arrangement of the pivot blocks, all blocks into a plurality of Epochs; [Abstract idea – Mathematical concepts: mathematical relationship]

sorting, in time sequence, blocks in each of the Epochs to obtain a set sequence of the Epoch; and [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

obtaining a global sequence of all blocks of the tree-graph structure based on all set sequences. [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

This judicial exception is not integrated into a practical application because the entire claim or all claim limitations can be categorized as abstract in one form or another. 

The claim(s) 2 – 6, 8 - 12 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following:
2. The block sequencing method based on the tree-graph structure according to Claim 1, wherein the pivot chain is selected by a heaviest subtree rule, the heaviest subtree Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

selecting, for any block of the tree-graph structure, a subtree structure in which the block is taken as an initial block, accumulating the number of child blocks and descendant blocks in the subtree structure, and taking the accumulated result as a weight of the block; [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

selecting, from a genesis block of the tree-graph structure as beginning, a child block with the largest weight among all child blocks of the current block as a pivot block of the current block, and [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

taking a reference edge where the current block and its pivot block are located as a pivot edge; and [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

taking a single chain formed by linking the pivot block with the pivot edge as a pivot chain. [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

Adding insignificant extra solution activity to the identified abstract idea/judicial exception]

4. The block sequencing method based on the tree-graph structure according to Claim 3, wherein, for any of the pivot blocks, the blocks in all parent blocks and ancient blocks, which are not divided into any Epoch, are divided into an Epoch of the pivot block. [Abstract idea – Mathematical concepts: mathematical relationship]

5. The block sequencing method based on the tree-graph structure according to Claim 1, wherein, all of the blocks in the Epoch are topologically sorted to obtain a topological sequence of the Epoch and take the topological sequence as the set sequence of the Epoch. [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

6. The block sequencing method based on the tree-graph structure according to Claim 5, wherein, when the topological sequences of a plurality of blocks in the Epoch are juxtaposed, hash values of the blocks of which the topological sequences are juxtaposed are sorted to determine a set sequence of the blocks in the Epoch. [Abstract idea – Mathematical concepts: mathematical relationship and Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]


	Selecting, for any block of the tree-graph structure, a subtree structure in which the block is taken as an initial block, accumulating the number of child blocks and descendant blocks in the subtree structure, and taking the accumulated result as a weight of the block; [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]
	selecting, from a genesis block of the tree-graph structure as beginning, a child block with the largest weight among all child blocks of the current block as a pivot block of the current block, and taking an edge where the current block and its pivot block are located as a pivot edge; and [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]
	taking a single chain formed by linking the pivot block with the pivot edge as a pivot chain. [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

9. The block sequencing system based on the tree-graph structure according to Claim 7, wherein, each Epoch divided by the block division module includes only one of the pivot blocks. [Adding insignificant extra solution activity to the identified abstract idea/judicial exception]

Adding insignificant extra solution activity to the identified abstract idea/judicial exception]

11. The block sequencing system based on the tree-graph structure according to Claim 7, wherein, the set sequence obtaining module comprises:
	a topological sequence obtaining submodule for obtaining the set sequence of the Epoch according to a topological sequence of all blocks in the Epoch. [Abstract idea: Mental Process-concepts performed in the mind or by pencil and paper: observation, evaluation, judgment, or opinion]

12. The block sequencing system based on the tree-graph structure according to Claim 11, wherein, the set sequence obtaining module further comprises:
	a hash value sorting submodule for sorting, when the topological sequences of a plurality of blocks in the Epoch are juxtaposed, hash values of the blocks of which the topological sequences are juxtaposed, to determine a set sequence of the blocks of which the topological sequences are juxtaposed in the Epoch. [Abstract idea – Mathematical concepts: mathematical relationship]

Appropriate action required. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s] 1 – 13 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434